Appeal from an order of the Family Court, Yates County (W Patrick Falvey, J), entered March 9, 2006 in a proceeding pursuant to Family Court Act article 10. The order, among other things, released the child to the sole custody of her mother subject to a custody proceeding and ordered respondent to undergo psychological and psychiatric examinations.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs. Present—Hurlbutt, J.P, Martoche, Smith, Centra and Peradotto, JJ.